[Cite as State v. Reaper, 2022-Ohio-555.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


State of Ohio                                    Court of Appeals No. E-21-010

        Appellee                                 Trial Court No. CRB2000283

v.

Shawn M. Reaper                                  DECISION AND JUDGMENT

        Appellant                                Decided: February 25, 2022

                                             *****

        Kevin J. Baxter, Erie County Prosecuting Attorney, and
        Kristin R. Palmer, Assistant Prosecuting Attorney, for appellee.

        Russell V. Leffler, for appellant.
.

                                             *****

        OSOWIK, J.

        {¶ 1} This is an appeal from an April 2, 2021 judgment of the Erie County

Municipal Court, Milan, Ohio, sentencing appellant to serve a prison term of 180 days,

with 60 days suspended, a five-year term of probation, and classifying him as a Tier 1 sex
offender, following appellant’s no contest plea on one count of unlawful sexual conduct

with a minor, in violation of R.C. 2907.04(A), a misdemeanor of the first degree.

       {¶ 2} For the reasons set forth more fully below, this court vacates appellant’s plea

and sentence, reverses the trial court judgment, and remands the case to the trial court.

       {¶ 3} Appellant, Shawn M. Reaper, sets forth the following two assignments of

error on appeal:

       “I. It was error for the trial court to take a plea without [first] telling the appellant

he could be facing [Tier 1] sex[ual] [offender] registration [requirements].

       “II. It was error for the court to find the sexual incident that was the basis of the

charge was not consen[s]ual.”

       {¶ 4} The following undisputed facts are relevant to this appeal. This case stems

from a sexual encounter transpiring between appellant, who was 18-years-old at the time

of the incident, and a 15-year-old female, who had been appellant’s neighbor and friend

for several years prior to the encounter.

       {¶ 5} Appellant later moved into the girl’s home, following the suicide of his

sister. After moving in with the girl’s family, appellant asked her father if he could date

his daughter. Her parents responded that their daughter was too young to date appellant

and they did not approve.




2.
       {¶ 6} Despite the disapproval, the girl and appellant subsequently became

intimate. They engaged in sexual intercourse on one occasion. This appeal stems from

that sexual encounter.

       {¶ 7} Approximately five months after the sexual encounter, the parents of the girl

indirectly learned of it via social media postings and confronted their daughter regarding

what had occurred.

       {¶ 8} At this juncture, the girl acknowledged to her parents that she and appellant

had engaged in sex on that occasion and that it had not been consensual on her part.

       {¶ 9} Thereafter, a law enforcement investigation commenced. The investigators

ultimately determined that the sexual encounter between the two did not constitute felony

conduct. Thus, the matter was pursued at the misdemeanor level.

       {¶ 10} On September 4, 2020, appellant was charged with one count of unlawful

sexual conduct with a minor, in violation of R.C. 2907.04, a misdemeanor of the first

degree.

       {¶ 11} On September 9, 2020, appellant entered a plea of not guilty. On

December 18, 2020, following voluntary negotiations, appellant entered a change of plea,

to no contest, on the charge. A presentence investigation was ordered. The propriety of

the change of plea underlies this appeal.

       {¶ 12} On March 12, 2021, prior to appellant’s sentencing, the trial court

conducted an R.C. 2950.01 evidentiary hearing for purposes of determining whether the

sexual incident between the parties had been consensual.




3.
       {¶ 13} In the course of the evidentiary hearing, opposing testimony was presented

to the trial court by the two parties to the disputed occurrence. The girl testified that she

was raped by appellant. She maintained that she said no and did not engage in sex

willingly.

       {¶ 14} Conversely, appellant testified that she invited him into her bedroom to

watch television, she initiated the encounter, she did not say no, and she engaged in it

voluntarily.

       {¶ 15} There were no other witnesses. There was no non-testimonial evidence

presented. The record is devoid of independent, objective evidence regarding what

occurred.

       {¶ 16} Following the hearing, the trial court found that the sexual encounter had

not been consensual, thereby triggering Tier 1 sex offender status and requirements for

appellant.

       {¶ 17} On April 2, 2021, appellant was sentenced to 180 days in prison, with 60

days suspended, a five-year term of probation, and was ordered to register as a Tier 1 sex

offender, pursuant to R.C. 2950.01.

       {¶ 18} The record reflects that appellant was given no advance knowledge by the

trial court regarding the possibility of facing a sexual offender classification prior to

entering his change of plea. This appeal ensued.




4.
        {¶ 19} In the first assignment of error, appellant maintains the trial court erred in

the complete failure to inform appellant at any time prior to appellant’s change of plea of

the possibility that appellant could be classified as a sex offender. We concur.

        {¶ 20} Crim.R. 11(D) establishes, “In misdemeanor cases involving serious

offenses the court * * * shall not accept such plea without first addressing the defendant

personally and informing the defendant of the effect of the pleas of guilty, no contest, and

not guilty and determining that the defendant is making the plea voluntarily.” (Emphasis

added).

        {¶ 21} In conjunction, the Ohio Supreme Court uniformly holds that, “Due

process requires the defendant’s plea be made knowingly, intelligently, and voluntarily;

otherwise, the defendant’s plea is invalid.” State v. Bishop, 156 Ohio St.3d 156, 2018-

Ohio-5132, 124 N.E.3d 766, ¶ 10. (Emphasis added).

        {¶ 22} Of particular relevance in our consideration of the merits of this case, the

Ohio Supreme Court decision in State v. Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765,

164 N.E.3d 286 is illustrative.

        {¶ 23} Dangler discusses in detail the constitutional due process importance of the

trial court alerting a defendant prior to the acceptance of a change of plea of the potential

applicability of a sexual offender status and requirements as a result of the change of

plea.

        {¶ 24} In Dangler, appellant’s change of plea resulted in a Tier III sex offender

classification. Although the trial court did notify appellant prior to the plea that it would




5.
result in appellant having to register as a Tier III sex offender, unlike the complete failure

to inform by the trial court in the instant case, appellant nevertheless maintained that the

trial court failed to completely explain all of the specific requirements which would

accompany appellant’s sexual offender classification.

       {¶ 25} The Dangler court emphasized, “Because a no contest or guilty plea

involves a waiver of constitutional rights, a defendant’s decision to enter a plea must be

knowing, intelligent, and voluntary * * * if the plea was not made knowingly,

intelligently, and voluntarily, enforcement of that plea is unconstitutional.” Dangler at ¶

10. (Emphasis added).

       {¶ 26} The Dangler court subsequently elaborated that the key consideration in

resolving such change of plea cases is, “[W]hether the dialogue between the court and the

defendant demonstrates that the defendant understood the consequences of his plea.” Id.

at ¶ 12.

       {¶ 27} The Dangler court next determined that, “[W]e proceed with the

assumption that the [sex offender registration] scheme as a whole constitutes a penalty

for purposes of Crim.R. 11. Id. at ¶ 20.

       {¶ 28} Dangler ultimately concluded that, “[A]lthough R.C. Chapter 2950

contains a mixture of remedial and punitive elements * * * the statutory scheme as a

whole * * * [is] punitive * * * Because the trial court in this case advised Dangler that he

would be subject to the registration requirements of that statutory scheme, the trial court




6.
did not completely fail to comply with Crim.R. 11’s maximum penalty advisement

requirement.” Id. at ¶ 22. (Emphasis added).

       {¶ 29} Conversely, there was no advisement whatsoever given by the trial court to

appellant in the present case so that appellant even arguably understood the consequences

of the plea. The record shows that there was a complete failure to inform appellant of a

potential sex offender classification prior to his change of plea.

       {¶ 30} Of further significance to our resolution of this case, we look to an Eighth

District Court of Appeals case that is substantively akin to the factual scenario presented

in this appeal.

       {¶ 31} This is another case in which the trial court completely failed to inform the

defendant prior to the change of plea of the possibility of a sex offender classification

resulting from the change of plea.

       {¶ 32} In State v. Brown, 2020-Ohio-4474, 158 N.E.3d 972 (8th Dist.), the court

concluded that, “[T]he record is clear that the trial court did not even mention sex

offender classification until after it accepted Brown’s pleas * * * the trial court’s

omission of any reference to sexual offender classification at the change of plea hearing

constituted a complete failure to comply with Crim.R. 11 and the defendant’s guilty plea

was, therefore, void.” Brown at ¶ 29-30. (Emphasis added).

       {¶ 33} Accordingly, in our consideration of the merits of this case, we have

scrutinized the transcripts of the December 18, 2020 change of plea hearing.




7.
       {¶ 34} At the change of plea hearing, the trial court stated to appellant, “If you

plead no contest, you’re waiving certain constitutional rights * * * Those rights include

your right to a trial on this charge.”

       {¶ 35} In addition, the trial court further advised appellant that, “This court could

sentence you to the maximum penalty provided in the law for this offense, which is up to

six months in jail and a fine of $1000. Do you understand that?”

       {¶ 36} Appellant replied, “Yes, Your Honor.”

       {¶ 37} No other references to other possible consequences resulting from the

change of plea were relayed to appellant by the trial court prior to his change of plea.

       {¶ 38} The record of evidence clearly reflects that the trial court omitted and

completely failed to inform appellant of the possibility of a sexual offender classification

resulting from appellant’s change of plea prior to accepting the change of plea.

       {¶ 39} We find that the record in this case shows that the trial court erred in

completely failing to advise appellant of the potential sex offender classification resulting

from his change of plea, as required by Crim.R. 11 and Dangler, and consistent with

Brown.

       {¶ 40} This omission constituted a breach of Crim.R. 11. Accordingly, we find

that appellant’s plea was not knowingly, intelligently, and voluntarily made. Thus, the

plea is invalid and void.

       {¶ 41} In conjunction with the above, and as held by the Ohio Supreme Court in

State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, “[S]tructural errors




8.
are constitutional defects that * * * affect the framework within which the trial proceeds,

rather than simply being an error in the trial process itself * * * Such errors permeate the

entire conduct of the trial * * * [S]o that the trial cannot reliably serve its function as a

vehicle for determination of guilt or innocence.” Perry at ¶ 17-18.      (Emphasis added).

       {¶ 42} We further find that the above-described Crim.R. 11 violation, and the

constitutional infringement resulting from the violation, likewise constituted structural

error. It precluded a reliable determination of appellant’s guilt or innocence.

       {¶ 43} Wherefore, we find appellant’s first assignment of error well-taken.

       {¶ 44} In appellant’s second assignment of error, appellant maintains that the trial

court erred in the March 12, 2021 determination, subsequent to the December 18, 2020,

change of plea hearing, that the sexual encounter occurring between the parties was not

consensual.

       {¶ 45} Given our determination in response to the first assignment of error,

finding that the trial court breached Crim.R. 11(D) during the change of plea hearing,

thereby rendering the plea void, we consequently find that the trial court’s subsequent

determination on the issue of consent, which would not have occurred but for the void

change of plea, is likewise void as a matter of law.

       {¶ 46} Thus, we find that appellant’s second assignment of error is moot based

upon our determination in response to appellant’s first assignment of error.




9.
       {¶ 47} On consideration whereof, we vacate the plea, vacate the sentencing

judgment resulting from the void plea, and reverse and remand this case to the trial court.

Appellee is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                       Judgment reversed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Gene A. Zmuda, J.                                      JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




10.